 Case 1:20-cv-01255-LPS Document 48 Filed 03/17/21 Page 1 of 4 PageID #: 601




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

SILVERGATE PHARMACEUTICALS, INC.,                 )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )   C.A. No. 20-1255 (LPS)
                                                  )
AMNEAL PHARMACEUTICALS LLC,                       )
                                                  )
                        Defendant.                )
SILVERGATE PHARMACEUTICALS, INC.,                 )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )   C.A. No. 20-1256 (LPS)
                                                  )
BIONPHARMA INC.,                                  )
                                                  )
                        Defendant.                )

                                     NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Plaintiff Silvergate Pharmaceuticals,

Inc.’s Disclosure of Proposed Claim Terms and Constructions for U.S. Patent Nos. 10,772,868,

10,786,482, and 10,918,621 were caused to be served on March 17, 2021, upon the following in

the manner indicated:

 Anne Shea Gaza, Esquire                                          VIA ELECTRONIC MAIL
 Samantha G. Wilson, Esquire
 YOUNG CONAWAY STARGATT
   & TAYLOR, LLP
 Rodney Square
 1000 North King Street
 Wilmington, DE 19801
 Attorneys for Defendant Amneal
 Pharmaceuticals LLC
 Case 1:20-cv-01255-LPS Document 48 Filed 03/17/21 Page 2 of 4 PageID #: 602




Steven A. Maddox, Esquire                                          VIA ELECTRONIC MAIL
Anthony H. Son, Esquire
Jeremy J. Edwards, Esquire
Matthew C. Ruedy, Esquire
Kaveh Saba, Esquire
MADDOX EDWARDS, PLLC
1900 K Street NW, Suite 725
Washington, D.C. 20006
Attorneys for Defendant Amneal
Pharmaceuticals LLC

Kenneth L. Dorsney, Esquire                                        VIA ELECTRONIC MAIL
Cortlan S. Hitch, Esquire
MORRIS JAMES LLP
500 Delaware Avenue, Suite 1500
Wilmington, DE 19801-1494
Attorneys for Defendant Bionpharma Inc.

Andrew M. Alul, Esquire                                            VIA ELECTRONIC MAIL
Roshan P. Shrestha, Esquire
Richard T. Ruzich, Esquire
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker Drive, Suite 2800
Chicago, IL 60601
Attorneys for Defendant Bionpharma Inc.

                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Megan E. Dellinger

                                              Jack B. Blumenfeld (#1014)
                                              Megan E. Dellinger (#5739)
OF COUNSEL:                                   1201 North Market Street
                                              P.O. Box 1347
Wendy L. Devine                               Wilmington, DE 19899
Kristina M. Hanson                            (302) 658-9200
Yan-Xin Li                                    jblumenfeld@morrisnichols.com
WILSON SONSINI GOODRICH                       mdellinger@morrisnichols.com
  & ROSATI
One Market Plaza                              Attorneys for Plaintiff Silvergate
Spear Tower, Suite 3300                       Pharmaceuticals, Inc.
San Francisco, CA 94105
(415) 947-2000




                                          2
 Case 1:20-cv-01255-LPS Document 48 Filed 03/17/21 Page 3 of 4 PageID #: 603




Natalie J. Morgan
WILSON SONSINI GOODRICH
  & ROSATI
12235 El Camino Real, Suite 200
San Diego, CA 92130-3002
(858) 350-2300

Ty W. Callahan
Granville C. Kaufman
WILSON SONSINI GOODRICH
  & ROSATI
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071-2005
(323) 210-2900

March 17, 2021




                                      3
 Case 1:20-cv-01255-LPS Document 48 Filed 03/17/21 Page 4 of 4 PageID #: 604




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on March 17,

2021, upon the following in the manner indicated:

 Anne Shea Gaza, Esquire                                             VIA ELECTRONIC MAIL
 Samantha G. Wilson, Esquire
 YOUNG CONAWAY STARGATT
   & TAYLOR, LLP
 Rodney Square
 1000 North King Street
 Wilmington, DE 19801
 Attorneys for Defendant Amneal
 Pharmaceuticals LLC

 Steven A. Maddox, Esquire                                           VIA ELECTRONIC MAIL
 Anthony H. Son, Esquire
 Jeremy J. Edwards, Esquire
 Matthew C. Ruedy, Esquire
 Kaveh Saba, Esquire
 MADDOX EDWARDS, PLLC
 1900 K Street NW, Suite 725
 Washington, D.C. 20006
 Attorneys for Defendant Amneal
 Pharmaceuticals LLC

 Kenneth L. Dorsney, Esquire                                         VIA ELECTRONIC MAIL
 Cortlan S. Hitch, Esquire
 MORRIS JAMES LLP
 500 Delaware Avenue, Suite 1500
 Wilmington, DE 19801-1494
 Attorneys for Defendant Bionpharma Inc.

 Andrew M. Alul, Esquire                                             VIA ELECTRONIC MAIL
 Roshan P. Shrestha, Esquire
 Richard T. Ruzich, Esquire
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Suite 2800
 Chicago, IL 60601
 Attorneys for Defendant Bionpharma Inc.



                                            /s/ Megan E. Dellinger
                                            ______________________________
                                            Megan E. Dellinger (#5739)
